Citation Nr: 1755480	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-09 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disabilities.  

2.  Entitlement to a rating in excess of 20 percent for a lumbosacral spine disability.

3.  Entitlement to a rating in excess of 10 percent prior to May 3, 2010, and as of September 1, 2010, for a right shoulder disability.  

4.  Entitlement to a total rating based on individual unemployability due to service connection disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983, and from September 1990 to January 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, seated at the RO.  A copy of the transcript of that hearing is of record. 

The Veteran initially appealed the 10 percent rating assigned for a service-connected right shoulder disability.  During the pendency of the appeal, the RO assigned a temporary 100 percent rating for that disability based on surgical treatment necessitating convalescence, effective May 3, 2010, to August 31, 2010.  Then, a 10 percent rating was assigned , effective September 1, 2010. 


REMAND

During the June 2017 Travel Board hearing, the Veteran indicated that his service-connected right shoulder disability had worsened since most the recent VA joints examination, provided in July 2010.  A remand is necessary for a more contemporary VA examination to determine the severity of the disability.  As the Veteran's claim for service connection for a cervical spine disability, to include as secondary to the right shoulder disability, in inextricably intertwined with the claim for an increased rating for a right shoulder disability, that issue must also be remanded.

VA most recently provided a VA examination to determine the severity of the Veteran's low back disability in August 2017.  In the August 2017 VA medical examination report, a VA examiner was asked to provide an opinion as to additional functional loss during flare-ups of the Veteran's low back disability symptomatology, but the examiner reported being unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare-up.  In writing an examination report, a VA examiner must attempt to elicit information from the record and the veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees cannot be given.  Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017).  Therefore, a remand is necessary to provide an additional examination to determine the severity of the Veteran's low back disability.  

In addition, no supplemental statement of the case has been issued following the August 2017 examination of the lumbosacral spine disability.  38 C.F.R. § 19.31 (2017).

As the Veteran's claim for entitlement to a TDIU is intertwined with the other issues on appeal, that issue must be remanded also.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the cervical spine, right shoulder, and low back disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Schedule the Veteran for a VA examination to be provided by a qualified examiner who has not previously examined the Veteran to determine the etiology of any cervical spine disability, and the severity of the right shoulder and low back disabilities.  The examiner must review the claims file and should note that review in the report.  All findings should be described in detail and all necessary diagnostic testing performed.  After an interview of the Veteran, a review of the claims file, and an examination, the examiner should offer the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed cervical disability is related to service or any incident of service?

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed cervical spine disability, was caused by a service-connected disability or disabilities, specifically left knee, right knee, low back, right shoulder, rhinitis, tinnitus, and surgical scar disabilities?

(c)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed cervical spine disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by a service-connected disability or disabilities, specifically left knee, right knee, low back, right shoulder, rhinitis, tinnitus, and surgical scar disabilities?

(d)  In writing an examination report regarding the severity of the low back and right shoulder disabilities, the examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees cannot be given.  Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  

(e)  The examiner should describe the impact of the Veteran's service-connected disabilities on occupational and social functioning, and should describe the symptoms resulting in those levels of impairment.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities, considering his training, education, and work experience, but not age or nonservice-connected disability.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

(f) The examiner should note any functional impairment caused by the shoulder and low back disabilities, including a full description of the effects of the disabilities upon the Veteran's ordinary activities, if any.  
(g)  The examiner should perform range of motion tests for both the low back and shoulder for passive and active motion, and for both weight-bearing and nonweight-bearing.  The examiner should opine whether there is any additional loss of function due to painful motion, excess motion, weakened motion, incoordination, fatigability, or on flare up.  

3.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

